DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 04/22/2021 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 2015/0027458) and further in view of Penrose et al. (US 2014/0332014).
Regarding claim 1, Grant teaches an attachable unit 30 to be attached to a smoking article rod 20 by a user to modify an aerosol generated by the smoking article rod, the attachable unit 30 comprising: 
a cylindrical element 31; 
a tubular element 32, wherein the cylindrical element 31 and tubular element 32 are aligned on a longitudinal axis (depicted in fig. 2) and connected together by a sheet material 33 wrapping at least a portion of the cylindrical element and tubular element (The removable cap 30 may be circumscribed by tipping paper
Regarding claim 2, Grant teaches the tubular element 32 comprises a foam [0066], i.e. a resiliently deformable material. 
Regarding claim 3, Grant teaches the tubular element has a wall thickness of between 0.2mm and 5mm (An outer tube 36 is disposed concentrically outside the inner tube 35 and is formed from cardboard having a thickness of about 0.2 mm [0093]).
Regarding claim 4, Grant does not explicitly disclose the tubular element has an internal diameter of between 4mm and 10mm and a manufacturing tolerance for said internal diameter of less than +/- 0.1mm. However it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (See MPEP § 2144.04IV (A)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention to correspond to claimed invention. 
Regarding claim 5-6, Grant teaches the cylindrical element comprises fibrous filtration material (The filter 31 is a conventional mouthpiece filter formed from cellulose acetate [0092]).

Regarding claim 7-8, Grant does not explicitly teach a raised area extending from an inner surface of the recess and wherein the raised area is annular and extends circumferentially around the inner circumferential surface of the recess for contacting an outer surface of the smoking article rod when the at least a portion of the smoking article rod is received in the recess. However Penrose also directed to filter and insertable filter unit discloses a filter 20 and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JENNIFER A KESSIE/Examiner, Art Unit 1747                     

/ERIC YAARY/Examiner, Art Unit 1747